MEMO. ENDORSED

 

Case 7:15-cr-O0005-NSR Document 338 Filed 09/24/20 Page 1of 1

Green & Willstatter

ATTORNEYS AT LAW
200 MAMARONECK AVENUE
SUITE 605
WHITE PLAINS, NEW YORK 10601

THEODORE S. GREEN (914) 948-5656
RICHARD D. WILLSTATTER FAX (914) 948-8730 E-MAIL: THEOSGREEN@MSN.COM

Defendant's application for an adjournment of the

VOSR Interim Conf. from Sept. 25, 2020 until Jan.
September 24, 2020 21, 2021 at 3:00 pm or Jan. 22, 2021 at 3:00 pm is
granted without objection by the Government. Clerk

Hon. Nelson S. Roman of Court requested to terminate the motion (doc. 337).

United States District Court
300 Quarropas Street

White Plains, New York 10601 Dated Pepe oa 202)

SO ORDERED:
Re: United States v. Kevin Herbin an . _
15-cr-5 (NSR) -08 yo felt

_ HON. NELSON.S.ROMAN.
Dear Judge Roman: UNITED STATES DISTRICT JUDGE.

pat ao

 

This letter is an application to adjourn the above VOSR matter, currently calendared for
September 25, 2020, to a date during the week of January 18, 2021.

The reason for the request is that Mr. Herbin has a more recent case, United States v. Jones,
et al (Herbin), 19-cr-700 (VB), which is the basis for a number of the VOSR specifications in the
present matter. Mr. Herbin has entered a plea of guilty in the newer case and his sentencing has
been scheduled for approximately January 11 or January 13,2021. The defense wishes to have the
VOSR proceeding resolved following sentencing on the newer matter and also requires additional

time to confer with Mr. Herbin and with his counsel on the newer matter prior to resolving the
VOSR.

Ihave conferred with AUSA Shiva Logarajah who advises me that the government does not
object to this application.

Very truly yours,

/s/ Theodore S. Green
Theodore S. Green

 
